Name: Commission Regulation (EEC) No 877/88 of 30 March 1988 concerning applications for export licences for products falling within CN code 1103 11 10 with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 87/82 Official Journal of the European Communities 31 . 3 . 88 COMMISSION REGULATION (EEC) No 877/88 of 30 March 1988 concerning applications for export licences for products falling within CN code 1103 11 10 with advance fixing of the refund maximum quantity which may be exported is 1 50 000 tonnes ; whereas the percentage for the reduction in the export licence applications submitted on 28 March 1988 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 0, Whereas Article 9e (1 ) of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 761 /88 (4), provides until 30 June 1988 for an interval of four working days between the day of submission of applications and the granting of export licences with advance fixing of the refund for durum-wheat meal falling within CN code 1103 11 10 ; whereas paragraph 2 of that Article provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applications for licences submitted on 28 March 1988 relate to 454 000 tonnes and the HAS ADOPTED THIS REGULATION : * Article 1 Applications for export licences with advanced fixing of the refund conveyed to the Commission before 29 March 1988 for durum-wheat meal falling within CN code 110311 10, submitted on 28 March 1988 shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,33. Requests that are not conveyed to the Commission before 29 March 1988 shall be refused. Article 2 This Regulation shall enter into force on 31 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2)' OJ No L 377, 31 . 12. 1987, p. 1 . (3) OJ No L 213, 11 . 8 . 1975, p. 5. M OJ No L 79, 24. 3 . 1988, p. 19 .